Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 07/07/2020 in which claims 1-30 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 1, 16, 25 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiong et al., (US 2020/0245373), (hereinafter, Xiong) in view of Xirouchakis et al., (US 2018/0152904, (hereinafter, Xirouchakis). 

Regarding claims 1 and 25, Xiong discloses a method of wireless communication performed by a user equipment (UE) (= generation and transmission of MgA with respect to two-step RACH procedure by UE 105, see [0116 and 0052]), comprising:
 determining a resource configuration for a first physical random access channel (PRACH) preamble sequence and/or a resource configuration and a first physical uplink shared channel (PUSCH) resource unit (PRU), a radio resource control (RRC) state of the UE, or any combination thereof (= determining one PRACH occasion and one associated PUSCH; and the PRACH slot may include one or more preambles and the one or more preambles correspond to one or more PRU, see [0117]), 
transmitting, to the serving base station over a first carrier frequency, a first message comprising the first PRACH preamble sequence on a PRACH occasion and a first message payload on a PRU occasion based on the determined resource configuration and for the first PRACH preamble sequence and/or the determined resource configuration for the first PRU (= transmitting the MsgA PRACH to the AN 110, see [012; 0124 and 0066]); and
(= PDCCH may carry information about the resource related to the PDSCH, see [0028-29 and 0151]).
Xiong explicitly fails to disclose the claimed limitations of:
 “obtaining one or more measurements for estimating a distance between the UE and a serving base station, one or more measurements for estimating a speed of the UE relative to the serving base station, or both”; “determining a transmit power for a first physical random access channel (PRACH) preamble sequence and/or a resource configuration and a transmit power for a first physical uplink shared channel (PUSCH) resource unit (PRU) based at least on the distance between the UE and the serving base station, the speed of the UE relative to the serving base station”.
However, Xirouchakis, which is an analogous art, equivalently discloses the claimed limitations of:
obtaining one or more measurements for estimating a distance between the UE and a serving base station, one or more measurements for estimating a speed of the UE relative to the serving base station, or both”; “determining a transmit power for a first physical random access channel (PRACH) preamble sequence and/or a resource configuration and a transmit power for a first physical uplink shared channel (PUSCH) (= PRACH is sent with specific power if UE is within the maximum cell radius, see [0040 and 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Xirouchakis with Xiong for the benefit of achieving a communication system that uses proper transmission power for RACH transmission between a base station and a mobile device thereby minimizing interference in the system. 

Regarding claims 16 and 28, Xiong discloses a method of wireless communication performed by a base station, comprising:
receiving, from a user equipment (UE) over a first carrier frequency, a first message comprising a first physical random access channel (PRACH) preamble sequence on a first PRACH occasion and a first message payload on a first physical uplink shared channel (PUSCH) resource unit (PRU), wherein a resource configuration (=UEs transmit  one or more PRACH preambles using different preambles  and corresponding MsgA PUSCHs are used a shared time or frequency resource, the AN 110 may detect more than one MsgA PUSCHs, see [0066; 0121-22 and 0124]);
 transmitting, to the UE over the first carrier frequency, a second message comprising information on a physical downlink control channel (PDCCH) and a second message payload on a physical downlink shared channel (PDSCH), wherein the PDCCH or PDSCH have a quasi co-location relationship with a beam index of a (= AN 110 transmits configuration message to the UE 105, see [0126 and 0027-29]). 
Xiong explicitly fails to disclose the claimed limitations of:
 “a transmit power for the first PRACH preamble sequence” and
“a transmit power for the first PRU, or both is based at least on a distance between the UE and the base station, a speed of the UE relative to the base station, a radio resource control (RRC) state of the UE, or any combination thereof”.
However, Xirouchakis, which is an analogous art, equivalently discloses the claimed limitations of:
“a transmit power for the first PRACH preamble sequence” and
“a transmit power for the first PRU, or both is based at least on a distance between the UE and the base station, a speed of the UE relative to the base station, a radio resource control (RRC) state of the UE, or any combination thereof” (= power level for transmission of RACH from MS to base BS may be determined based on distance from the MS to the BS, see [0102-03]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Xirouchakis with Xiong for the benefit of achieving a communication system that uses proper transmission power for RACH transmission between a base station and a mobile device thereby minimizing interference in the system. 
     Claims 11 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Xiong and Xirouchakis and further in view of Lin et al., (US 2018/0219663), (hereinafter, Lin). 

Regarding claim 11, as mentioned in claim 1, the combination of Xiong and Xirouchakis explicitly fails to disclose the method, wherein the first PRACH preamble sequence comprises a Zadoff-Chu sequence having a prime length, with or without cyclic extension.
	However, Lin, which is an analogous art discloses the method, wherein the first PRACH preamble sequence comprises a Zadoff-Chu sequence having a prime length, with or without cyclic extension (see, [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Lin and with Xiong and Xirouchakis for the benefit of achieving a communication system that uses  Zadoff-Chu sequences as preambles in order to maximizes the selection of potential preambles with good cross-correlation properties. 

Regarding claim 24, as mentioned in claim 16, the combination of Xiong and Xirouchakis explicitly fails to disclose the method, wherein the first PRACH preamble sequence comprises a Zadoff-Chu sequence having a prime length, with or without cyclic extension.
	However, Lin, which is an analogous art discloses the method, wherein the first PRACH preamble sequence comprises a Zadoff-Chu sequence having a prime length, with or without cyclic extension (see, [0018]).
. 

Allowable Subject Matter
6.	Claims 2-10, 12-15, 17-23,  26-27 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                              CONCLUSION 
7.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.
       

 8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           


/Kwasi Karikari/
Primary Examiner: Art Unit 2641.